In an action to recover damages for personal injuries, the defendant Kort Chevrolet appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated March 25, 1998, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that questions of fact exist which preclude summary judgment (see, CPLR 3212). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.